SOMMERVILLE, J.
Plaintiff sued for damages for personal injuries alleged to have been inflicted through the negligence and fault of defendants.
Defendants answered, admitting the injury, and that plaintiff was employed by the lumber company, defendant, at the time of the accident, but denied negligence or fault on its part, and alleged that plaintiff and a fellow employe were negligent and at fault. They further pleaded that a compromise had been entered into between plaintiff and the lumber company.
There was judgment in favor of defendants, and plaintiff has appealed. He has not prosecuted his appeal by printed or oral argument.
Plaintiff and the physician who attended him were the only witnesses called on his behalf.
[1] Plaintiff denied the compromise, although his signature was attached thereto in two places. Three witnesses testified to the regularity and validity of the document, and the payment of $25 thereunder by defendant lumber company to plaintiff. The compromise was proved.
[2} The testimony of plaintiff showed clearly that the accident was entirely due to the fault of a fellow servant. Defendants placed no witnesses on the stand on this point, and submitted the case on the testimony of plaintiff.
Plaintiff testified that he and Joe Daniel were tong hookers engaged in loading logs on a car; that Daniel signaled too soon to the engineer to raise the log, and after he (Daniel) had attached his hook in the end near him, which was before plaintiff had at*601tacked kis kook in tke otker end, as ke was intending to do; further, tkat tke engineer in response to Daniel’s signal, started tke engine and raised tke end of tke log wkick kad been hooked, and that that had the effect of throwing the other end of the log on plaintiff and injuring him.
The sole cause of the injury to plaintiff was clearly due to a fellow servant’s negligence and fault, which exempts defendants from liability. Towns v. V. S. & P. R. R., 87 Da. Ann. 630, 55 Am. Rep. 508.
The judgment appealed from is affirmed.